IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0587-08


THE STATE OF TEXAS 

v.


THOMAS VARKONYI, Appellee




ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

EL PASO COUNTY



		Per Curiam.


 Appellee was convicted of criminal solicitation of a child.  The trial court granted appellee's
motion for new trial "in the interest of justice."  The court of appeals reversed, holding that the trial
court abused its discretion in granting the motion. (1)  We granted discretionary review on the following
grounds:
1. The court of appeals erroneously concluded that the granting of a new trial was an
abuse of discretion because the petitioner did not list sufficient grounds to support
the motion for new trial, alleging only that the motion was brought "in the interest
of justice." 

2. The court of appeals erroneously concluded that the granting of a new trial was an
abuse of discretion because the trial court's in-court, oral recollection of the jury's
misconduct and the trial attorneys' ineffectiveness was incompetent evidence. 

Having examined the record and briefs and considered the arguments in the case, we have
determined that our decision to grant review was improvident.  Appellee's petition for discretionary
review is dismissed.
Delivered: March 18, 2009
Do not publish
1.   State v. Varkonyi, No. 08-06-00262-CR (Tex. App.-El Paso March 27, 2008)(not
designated for publication).